240 Ind. 697 (1959)
162 N.E.2d 677
WHITE
v.
STATE OF INDIANA.
No. 0-578.
Supreme Court of Indiana.
Filed December 11, 1959.
Archie White, pro se.
PER CURIAM
Petitioner herein seeks a rehearing on an order of this court entered on January 29, 1959, denying a certain petition in which he sought to appeal from the denial of a petition for writ of error coram nobis.
Rule 2-22 of this court, 1958 Edition, requires that petitions for rehearing must be filed within twenty days from rendition of the decision. Since the petition herein was not filed until September 4, 1959, it must be dismissed for failure to comply with this rule.
Petition dismissed.
Achor, J., not participating because of illness.
NOTE.  Reported in 162 N.E.2d 677.